DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.	

Amendments to the claims are acknowledged. Claim 2 is cancelled.
Claims 1 and 3-17 are under consideration.

Information Disclosure Statement
The IDS filed 1/31/2022 has been considered by the Examiner.  

Priority
I view of Applicant’s arguments filed 11/12/2020, Priority of US application 13/300235 filed 11/18/2011 is acknowledged and given to claims 1 and 3-17.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 16-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 8 and 19 of copending Application No. 17/061,877.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending claims are species of the instant claim of have only minor differences encompassed by the instant generic claims. The copending claim does not recite isolating fetal and maternal cell free DNA but rather extracting cfDNA from a biological sample, which is an obvious variant as a source of cfDNA.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
	Upon Request for Continued Examination and amendments made to the claims, the following rejection is necessitated.	
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 3-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (Anal. Biochem vol. 355 (2006) 240-248) in view of Rava et al. (US 2011/0201507; IDS filed 4/07/2020) in view of Varley et al. (Genome Research, vol. 18 (2008) pgs. 1844-1850; IDS filed 4/07/2020) and further in view of Applicant’s disclosure in priority document US 13/791397 (regarding claim15).
Wang et al. each multiplex PCR to detect SNP loci in one volume and universal PCR:  Wang et al. teach preamplifcation of genomic DNA with two SNPs (Figure 1 and page 241, col. 1 par. 1)(i.e.  performing multiplex PCR to amplify SNP target loci in one reaction mixture), as in claim 1.
Wang et al. teach ligating an adaptor to enzymatically digested fragments of DNA (page 241, col. 1, par. 1; col. 2, par. 2 and page 243, col. 1, par. 3) for amplification by multiplex PCR (i.e. performing multiplex PCR to amplify SNP target loci in one reaction mixture wherein an adaptor is incorporated into the multiplex PCR), as in claim 1.
universal PCR with the adaptor ligated DNA (page 241, col. 1, par. 3 and page 242, col. 1-2 connecting par.), as in claim 1.
Wang et al. teach bottlenecks of multiplex PCR being primer-primer interactions (i.e. dimer formation) and strategies to improve multiplex PCR (page 241, col. 1, par. 1).
Wang et al. teach detection of n-plex SNPs (page 242, col. 2)(i.e. which makes obvious an intent to amplify at least 100 SNP target loci). It is noted that the limitation “to amplify at least 100 SNP target loci” is an intended result. 
Wang et al. teach enzymatically digesting DNA sequences; Wang et al. do not teach amplification of cell free DNA (cfDNA).
	Wang et al. also do not teach next generation sequencing on the amplified DNA to obtain amounts of the target loci and characterizing the fraction of fetal cell-free DNA in the maternal blood using the amounts of the target loci, as in claim 1, step (c). 
	Wang et al. do not specifically teach barcoding, as in claim 1.
	Wang et al. do not specifically teach claims 3-15. 
	Rava et al. teach determining fetal fraction in maternal blood comprising cell free DNA (cfDNA) by massively parallel sequencing (Abstract and par. 0009). Rava et al. teach amplifying polymorphic target nucleic acids, sequencing a library of the amplified product and sequencing the library and based on the sequencing determining the fraction of the fetal nucleic acid molecules (par. 0021); Rava et al teach that the polymorphic target may be an SNP (par. 0023), as in claim 1, step (c).
Rava et al. specifically teach at least 100 target SNP loci (par. 00193); Rava et al teach that the determination of the fetal fraction is based on the total number of tags 
Rava et al. teach next generation sequencing (par. 0006), as in claim 1, step (c).
Rava et al. teach amplifying polymorphic sites to identify and quantify fetal alleles in maternal samples (par. 0116); Rava teach alleles associated with SNPs (par. 0121), as in claim 3.
Rava et al. teach determining fraction of fetal cf DNA using allele ratios (par.0209-0215), as in claims 4 and 11.
Rave et al. teach determining aneuploidy (i.e. ploidy state) from target polymorphic nucleic acids (par. 0021 and 0173), as in claim 5.
Rava et al. teach target loci on chromosome 21, 13, 18 and X (par. 0035, chromosome 21 and chromosome 14 (par. 0173) chromosome 13, 18 and Y (par. 0217); Rava et al. teach analysis of chromosomes 1-22 (par. 0046 and par. 156-162), as in claims 6-7.
Rava et al. teach determining fetal fraction by determining the number of fetal and maternal sequence tags (i.e. reads) mapped to a reference target genome comprising a polymorphic nucleic acid (par. 0022), as in claim 8.
Rava et al. teach using maternal blood samples with a mixture of fetal and maternal nucleic acids, i.e. bulk genotyping (par. 0009), as in claim 9.
Rava teach that the polymorphic target may be an SNP (par. 0023), as in claim 10.
Rava et al. teach determining fraction of fetal cf DNA using allele ratios (par.0209-0215) using informative polymorphic sites such as SNPs (par. 0209); Rava et 
Varley et al. teach highly multiplex PCR employing barcodes (Abstract and Figure 2) for sequencing of SNP loci (page 1847, col. 1, par.1), as in claim 1.
Claims 16-17 are drawn to amplifying at least 2,000 and 5,000 SNP target loci from the cfDNA in one reaction mixture.
Neither Wang et al., Rava et al. or Varley et al. specifically teach upto 5000 SNP target loci in a one reaction mixture. However, Wang et al. teach n-plex PCR amplification and requiring n+1 primers which suggests that any number of primers can be used to target any number of SNPs. Rava et al. teach that SNP amplification is based on identification of SNP cites using specific primer to target the SNPs targeting and achieving that goal (page 26, par. 198-199)
Regarding claim 15, Applicant’s priority document US 13/791,397 discloses (page 124, lines 20-27) that the Z-scores were calculated as in Chiu et al. Wherein it would be obvious to take into account the fraction of fetal DNA determined by Rava et al. and calculate the Z-scores using the teachings of Chui et al. as disclosed by Applicant’s priority document US 13/791,397.
KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396.
It would have been obvious to one of ordinary skill in the art to have combined the teachings of Wang et al., and Varley et al. with the method of Rava et al. for next generation sequencing of sequences from cf DNA to determine the amount, or fraction of fetal DNA by calculating the number of informative (SNP) alleles. At the time of invention, a practitioner could have combined the teachings of Wang et al. and Varley et al. for amplifying cfDNA in a single volume with a barcode and adaptor and then sequenced the product and determined the fraction of fetal cfDNA using the method of Rava et al. The teachings of Wang et al., Rava et al. and Varley et al. constitute a combination of teachings that would amount to the predictable result which is the claimed invention. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396.

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631